MEMORANDUM OPINION
Nos. 04-04-00665-CR, 04-04-00667-CR, & 04-04-00668-CR
Gabriel Anthony SANCHEZ,
Appellant
v.
The STATE of Texas,
Appellee
From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2004-CR-5660-W, 2004-CR-2694, & 2004-CR-2699
Honorable Juanita Vasquez-Gardner, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	December 15, 2004
DISMISSED
	The trial court's certifications in these appeals states that these cases are plea-bargain cases,
and the defendant has no right of appeal.  Rule 25.2(d) of the Texas Rules of Appellate Procedure
provides, "[t]he appeal must be dismissed if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d).  On
November 1, 2004, we ordered that these appeals would be dismissed pursuant to Rule 25.2(d) unless
appellant filed amended trial court certifications showing that he had the right of appeal by December
1, 2004.  See Tex. R. App. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.
App.--San Antonio 2003, no pet.).  No such amended trial court certifications have been filed.
Therefore, Rule 25.2(d) requires this court to dismiss these appeals.  Accordingly, these appeals are
dismissed.
							PER CURIAM
Do Not Publish